     Case 5:19-cv-01459-RGK-JPR Document 23 Filed 01/04/21 Page 1 of 1 Page ID #:273



 1
                                                              JS-6
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
11     JAIME LOPEZ,                     ) Case No. EDCV 19-1459-RGK (JPR)
                                        )
12                       Petitioner,    )
                                        )          J U D G M E N T
13                  v.                  )
                                        )
14     CHAD BIANCO, Sheriff,            )
                                        )
15                       Respondent.    )
                                        )
16
17          Pursuant to the Order Accepting Findings and Recommendations
18    of U.S. Magistrate Judge,
19          IT IS HEREBY ADJUDGED that the Petition is dismissed as moot
20    and this action is dismissed with prejudice.
21
22    DATED: -DQXDU\
                                         R. GARY KLAUSNER
23                                       U.S. DISTRICT JUDGE
24
25
26
27
28
